


110 HR 2520 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2520
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Langevin (for
			 himself, Mr. Ramstad,
			 Mr. Ferguson,
			 Mr. Camp of Michigan,
			 Mrs. Boyda of Kansas,
			 Ms. Shea-Porter,
			 Mr. Nunes,
			 Mr. Issa, Mr. Hinchey, Mr.
			 Jindal, Mr. Cohen,
			 Mr. Farr, Mr. Sarbanes, and Mr. Ellison) introduced the following bill; which
			 was referred to the Committee on Energy
			 and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage under the Medicare Program of certain medical mobility
		  devices approved as class III medical devices.
	
	
		1.Coverage of class III medical
			 mobility devices
			(a)Covered
			 benefitSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
				(1)in
			 subparagraph (Z), by striking and at the end;
				(2)in subparagraph
			 (AA), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(BB)class III medical
				mobility devices (as defined in subsection (ccc)(1)) furnished to a class III
				medical mobility-device eligible individual (as defined in subsection
				(ccc)(2));
						.
				(b)DefinitionsSection
			 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
				
					(ccc)Class III medical mobility device; class III medical
		  mobility-device eligible individual(1)The term class III
				medical mobility device means a medical mobility device that has been
				approved as a class III medical device pursuant to a premarket approval
				application under the Federal Food, Drug, and Cosmetic Act and that—
							(A)is able, among other functions—
								(i)to ascend and descend stairs using
				a climbing and descending function;
								(ii)to traverse different terrain and
				various obstacles (including uneven terrain, curbs of 5 inches in height,
				grass, gravel, and other soft surfaces) using a 4-wheel drive function;
				and
								(iii)to provide mobility in a seated
				position at an elevated height using a balance function;
								(B)has been prescribed for a class III
				medical mobility-device eligible individual (as defined in paragraph (2)) by
				the individual’s treating physician (as defined in subsection (r)(1)) for an
				approved indication of the class III medical mobility device; and
							(C)is only dispensed after an assessment
				of the class III medical mobility-device eligible individual has been completed
				by a health care professional specified in paragraph (3) who has successfully
				completed training in making such assessments under standards specified by the
				Secretary in consultation with representatives of appropriate industry and
				medical organizations.
							(2)The term class III medical
				mobility-device eligible individual means, with respect to a class III
				medical mobility device, an individual who, at the time the prescription for
				the device is written, meets each of the following requirements:
							(A)The individual has a functional
				limitation of mobility that hinders the individual’s ability to perform
				mobility-related activities of daily living.
							(B)The use of the class III medical
				mobility device with respect to the individual is for uses of the device that
				have been approved by the Food and Drug Administration for the device.
							(C)The individual demonstrates sufficient
				cognitive and physical ability for the proper and safe operation of the device
				(such as sufficient use of one upper extremity and the ability to dial a push
				button telephone or operate a hand operated joystick) under such medical
				standards as the Secretary may specify.
							(D)The individual meets drivers licensing
				criteria established in 1996 by the Epilepsy Foundation of America.
							(E)The individual is not a resident of an
				institution that meets the requirements of subsection (e)(1) or section
				1819(a)(1).
							(F)The individual has completed a
				comprehensive training program (that meets standards developed by the Secretary
				in consultation with appropriate industry representatives) on the safe
				operation of the class III medical mobility device and its functions.
							(G)The individual was initially entitled to
				benefits under part A of this title by reason of section 226(b).
							(H)The residence of the
				individual—
								(i)has stairs that meet the conditions
				of use of the class III medical mobility device for a stair as indicated in the
				labeling of the device; and
								(ii)does not have a mechanical method
				to ascend or descend such a stair or stairs (such as an elevator or such other
				mechanical methods as the Secretary may specify).
								(3)A health care professional specified
				in this paragraph is any of the following:
							(A)A physician (as defined in subsection
				(r)(1)).
							(B)A physician assistant.
							(C)A nurse practitioner.
							(D)A qualified physical therapist.
							(E)A qualified occupational
				therapist.
							.
			(c)Conforming
			 amendments
				(1)Provision of
			 class III medical mobility device only to class III medical mobility-device
			 eligible individual; medical necessitySection 1862 of such Act
			 (42 U.S.C. 1395y) is amended—
					(A)in subsection
			 (a)(1)—
						(i)in
			 subparagraph (M), by striking and at the end;
						(ii)in
			 subparagraph (N), by striking the semicolon at the end and inserting ,
			 and; and
						(iii)by
			 inserting after subparagraph (N) the following new subparagraph:
							
								(O)in the case of a
				class III medical mobility device (as defined in paragraph (1) of section
				1861(ccc)), which is furnished other than to a class III medical
				mobility-device eligible individual (as defined in paragraph (2) of such
				section);
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(n)Clarification of
				coverage of and payment for all functions of class III medical mobility
				devicesIn the case of a class III medical mobility device (as
				defined in section 1861(ccc)(1)) furnished to a class III medical
				mobility-device eligible individual, each function of such device, including
				the functions described in subparagraph (A) of such section, are deemed for
				purposes of subsection (a)(1), to be reasonable and necessary for the treatment
				of an illness or injury or to improve the functioning of a malformed body
				member.
							.
					(2)Payment in
			 connection covered items; purchase agreement option;
			 maintenanceSection 1834(a) of such Act (42 U.S.C. 1395m(a)) is
			 amended—
					(A)in paragraph
			 (1)(B)(ii), by inserting and (22) after
			 (7);
					(B)in paragraph (13),
			 by inserting before the period at the end the following: , and also
			 includes a class III medical mobility device (as defined in section
			 1861(ccc)(1)); and
					(C)by adding at the
			 end the following new paragraph:
						
							(22)Payment for
				class iii medical mobility devices
								(A)In
				generalSubject to the subparagraph (B), in the case of a class
				III medical mobility device (as defined in section 1861(ccc)(1)), the
				provisions of paragraph (7) (including the option for a purchase agreement
				under subparagraph (A)(iii) of such paragraph) shall apply to such device under
				this paragraph in the same manner as those provisions apply to a covered item
				under paragraph (7).
								(B)Payment for all
				functions of class iii medical mobility devicesIn the case of a
				class III medical mobility device, payment under this paragraph for such device
				shall be made taking into account all functions of such device, consistent with
				section
				1862(n).
								.
					(3)Requirement for
			 face-to-face encounter with a physician and for written
			 prescriptionClause (iv) of section 1834(a)(1)(E) of such Act (42
			 U.S.C. 1395m(a)(1)(E)) is amended—
					(A)in the heading, by
			 inserting and class III
			 medical mobility devices after wheelchairs;
			 and
					(B)by adding at the
			 end the following: In the case of a covered item consisting of a class
			 III medical mobility device (as defined in paragraph (1) of section 1861(ccc))
			 for a class III medical mobility-device eligible individual (as defined in
			 paragraph (2) of such section), payment may not be made for such item under
			 this part unless a physician (as defined in section 1861(r)) has conducted such
			 examination and written such prescription for the itemhis duplicates sec. 1861(ccc)(1)(C) above: , and
			 after an assessment of such individual has been completed by a health care
			 professional specified in section
			 1861(ccc)(3)..
					(d)Effective
			 dateThe amendments made by this section shall apply to devices
			 furnished on or after the date of the enactment of this Act.
			
